Citation Nr: 0318857	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  91-38 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for laceration of the left 
upper thigh, post-operative with tissue loss and adherent 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




REMAND

On July 17, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran received in-patient 
treatment in service for a left 
thigh injury in October 1967.  His 
initial treatment was at a base 
hospital at the 9th Infantry 
Division (Bear Cat), and he was then 
transferred to the Third Field 
Hospital, Saigon, Vietnam.  Contact 
the National Personnel Records 
Center (NPRC), or any other 
appropriate agency, and request all 
available clinical records for this 
treatment.  If no such records can 
be found, or if they have been 
destroyed, ask for specific 
confirmation of that fact.  

2.  The veteran should be scheduled 
for another examination, if 
possible, with the same VA physician 
who examined him in July 2000.  If 
the physician who examined the 
veteran earlier is not with the VA 
or at the examination facility, the 
veteran should be scheduled for a 
surgical examination to determine 
the current severity of his service-
connected left thigh disability.  
The file and any additional service 
medical records obtained from the 
NPRC should be forwarded to the 
examiner for review.  The examiner 
should note that records from 
Hughston Orthopedic Center (referred 
to in his July 2000 diagnosis) are 
in the claims file and should be 
reviewed along with the service 
medical records.  The examiner 
should indicate for the record that 
he or she reviewed the claims file.  
All indicated tests and studies 
should be accomplished and the 
clinical findings should be reported 
in detail.  The examiner should 
provide the answers/findings to each 
question or instruction posed herein 
below.  The answers should be 
preceded with the Roman numeral 
corresponding to the Roman numeral 
of the question or instruction.  If 
the examiner finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and provide an explanation.  

I.  Identify all muscle groups and 
nerves affected, and the 
manifestations and degree of 
severity of any muscle or nerve 
damage caused solely by the left 
thigh injury.  

II.  Include a detailed description 
of all scars resulting from the 
thigh injury and subsequent surgery, 
whether any scars are painful or 
tender on objective demonstration, 
whether they limit function or 
whether they are poorly nourished 
with repeated ulceration.  

III.  Discuss all symptoms of muscle 
injury (loss of power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination and uncertainty of 
movement) and the severity of same.  

IV.  Indicate whether there is 
evidence of loss of deep fascia or 
of muscle substance or impairment of 
muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  

V.  The examiner should note the 
treatment records from Hughston 
Orthopedic Clinic in March 1988 and 
1989, and offer an opinion as to 
what, if any, affect the post-
service left knee and back injuries 
have on the veteran's service-
connected left thigh disability.  If 
there are any co-existing conditions 
unrelated to the service-connected 
left thigh injury, the complaints 
and findings referable thereto 
should be dissociated from the 
service-connected disability, if 
feasible.  

VI.  Discuss whether the veteran has 
limitation of motion of any joint 
attributable to the service 
connected left thigh injury.  If so, 
the actual and normal ranges of 
motion should be listed.  In 
addition, the examiner should be 
asked to determine whether any joint 
affected by the thigh injury in 
service results in weakened 
movement, excess fatigability, or 
incoordination attributable to a 
service-connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when any 
joint affected by the service 
connected disability is used 
repeatedly over time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis due to pain 
on use or during flare-ups.  

The examiner should be advised that 
all questions must be answered, to 
the extent feasible, so that the 
Board may rate the veteran's left 
thigh disability in accordance with 
the specified criteria.  However, 
the examiner must not assign a 
rating to the veteran's disability.  
The clinical findings and reasons 
upon which any opinion is based 
should be clearly set forth.  The 
findings should be typed or 
otherwise recorded in a legible 
manner for review purposes.

3.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


